    Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 1 of 24




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


BRYAN DURHAM,
    Plaintiff,

               v.                                 Civil Action No.
                                                 1:20-cv-02737-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.


MASON BRADFORD,
    Plaintiff,

               v.                                 Civil Action No.
                                                 1:20-cv-02522-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.


MITCHEL FATINO,
    Plaintiff,

               v.                                 Civil Action No.
                                                 1:20-cv-01294-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.
    Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 2 of 24




RICHARD JOHNSON,
    Plaintiff,

               v.                                 Civil Action No.
                                                 1:20-cv-03230-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.


BENJAMIN KURTZ,
    Plaintiff,

               v.                                 Civil Action No.
                                                 1:20-cv-02523-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.


KARL LORENTSON,
    Plaintiff,

               v.                                 Civil Action No.
                                                 1:20-cv-01292-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.
     Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 3 of 24




DOUG NEWELL,
    Plaintiff,

                 v.                                Civil Action No.
                                                  1:20-cv-02631-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.

DAKOTA NORTON,
    Plaintiff,

                 v.                                Civil Action No.
                                                  1:20-cv-02263-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.


RICHARD ROACH,
    Plaintiff,

                 v.                                Civil Action No.
                                                  1:20-cv-01277-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.
     Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 4 of 24




WILLIAM SHULAR,
     Plaintiff,

                 v.                                Civil Action No.
                                                  1:20-cv-01293-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.


DEVIN TODD,
    Plaintiff,

                 v.                                Civil Action No.
                                                  1:20-cv-02738-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants


PETER BISHOP,
    Plaintiff,

                 v.                                Civil Action No.
                                                  1:20-cv-03253-SDG
LG CHEM, LTD. and LG CHEM
AMERICA, INC.,
     Defendants.
         Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 5 of 24




    CHRISTOPHER MILAN,
        Plaintiff,

                      v.                                    Civil Action No.
                                                           1:20-cv-03286-SDG
    LG CHEM, LTD. and LG CHEM
    AMERICA, INC.,
         Defendants.


                              OPINION AND ORDER

        This matter is before the Court on the above-named Plaintiffs’ omnibus

motion to transfer and Defendant LG Chem, Ltd.’s motions to dismiss for lack of

subject matter jurisdiction filed against Plaintiffs Durham, Norton, Newell,

Johnson, and Todd.1 After careful review of the parties’ briefing, the Court



1     For ease of reference, the Court will refer to the omnibus motion, LG Chem,
      Ltd.’s motions to dismiss, and the relevant briefing filed in Durham v. LG Chem,
      Ltd et al., 1:20-cv-02737-SDG. ECF 43 (Plaintiffs’ omnibus motion to transfer
      with brief in support); ECF 46 (LG Chem America’s opposition to motion to
      transfer); ECF 47 (Durham’s reply in support of motion to transfer); ECF 49
      (LG Chem, Ltd.’s motion to dismiss with brief in support); ECF 54 (Durham’s
      response in opposition to LG Chem, Ltd.’s motion to dismiss); ECF 57
      (LG Chem, Ltd.’s reply in support of its motion to dismiss); ECF 67 (Durham’s
      surreply in support of motion to transfer); ECF 70 (LG Chem America’s
      omnibus supplemental brief in opposition to transfer); ECF 77 (LG Chem,
      Ltd.’s opposition to motion to transfer); ECF 80 (Durham’s reply in support of
      motion to transfer); ECF 81 (Durham’s notice of supplemental authority);
      ECF 82 (LG Chem, Ltd.’s response to Plaintiff’s notice of supplemental
      authority).
      Plaintiffs in six other cases against LG Chem, Ltd. and LG Chem America Inc.
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 6 of 24




GRANTS LG Chem, Ltd.’s motions to dismiss for lack of personal jurisdiction and

DENIES Plaintiffs’ omnibus motion to transfer.

I.     BACKGROUND AND PROCEDURAL HISTORY

       Each Plaintiff was allegedly injured after a lithium-ion battery,

manufactured by LG Chem, Ltd. (“LG Chem”) exploded inside of an e-cigarette.2

Several Plaintiffs sued LG Chem, along with the e-cigarette distributors and

manufacturers, in the jurisdictions where the explosions occurred, but voluntarily

dismissed LG Chem from the cases because those courts declined to exercise

personal jurisdiction over LG Chem.3 The Plaintiffs then filed suit in the Northern

District of Georgia against LG Chem and its subsidiary, LG Chem America, Inc.

(LG Chem America), under the assumption that LG Chem would be subject to

personal jurisdiction because LG Chem America has its principal place of business

in this district.4

       On September 28, 2020, on LG Chem’s motions, the Court dismissed two

related cases, holding that it lacked personal jurisdiction over LG Chem under



     also joined the omnibus motion, but their motions to transfer have been denied
     as moot due to the resolution of dispositive motions.
2    ECF 43, at 4–13.
3    ECF 46, at 3.
4    ECF 43, at 2.
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 7 of 24




Georgia’s long-arm statute.5 Those plaintiffs appealed, and on March 16, 2021, the

Eleventh Circuit affirmed the Court’s order of dismissal.6 In the pending cases in

which it has been served,7 LG Chem filed similar motions to dismiss for lack of

personal jurisdiction. These motions are fully briefed and ripe for consideration.8

       In recognition that the Court was unlikely to exercise jurisdiction over LG

Chem on near-identical facts, Plaintiffs filed the present omnibus motion to

transfer,9 arguing that the convenience factors of 28 U.S.C. § 1404 favor transfer to

the places where the explosions occurred.10 LG Chem America responded in




5    Davis v. LG Chem, Ltd. & Fullerton v. LG Chem, Ltd., Nos. 1:19-CV-05234-SDG &
     1:20-CV-02653-SDG, 2020 WL 5773462, at *6 (N.D. Ga. Sept. 28, 2020)
     (hereinafter, Davis).
6    Davis v. LG Chem, Ltd. & Fullerton v. LG Chem, Ltd., Nos. 20-13837 & 20-13838,
     — F. App’x —, 2021 WL 981418, at *3 (11th Cir. Mar. 16, 2021).
7    Norton v. LG Chem, Ltd., 1:20-cv-02263-SDG, ECF 44; Newell v. LG Chem, Ltd.,
     1:20-cv-02631-SDG, ECF 47; Durham v. LG Chem, Ltd., 1:20-cv-02737-SDG,
     ECF 49; Johnson v. LG Chem, Ltd., 1:20-cv-03230-SDG, ECF 40; Todd v. LG Chem,
     Ltd., 1:20-cv-02738-SDG, ECF 57.
8    ECF 54; ECF 60.
9    ECF 43. Three Plaintiffs—Peter Bishop, Christopher Milan, and Jason
     Eisenhauer—filed a separate, but identical, omnibus motion to transfer
     because each sought transfer to the Eastern District of Missouri. See, e.g., Milan
     v. LG Chem, Ltd. and LG Chem America, Inc., 1:20-cv-03286-SDG, ECF 29.
10   ECF 43, at 14.
         Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 8 of 24




opposition to the omnibus motion,11 to which Plaintiffs’ replied,12 and both

Plaintiffs and LG Chem America have filed supplemental briefing.13

       Most recently, Plaintiffs moved to dismiss LG Chem America with prejudice

from each case because they learned for the first time during discovery that LG

Chem America did not sell, manufacture, or distribute the batteries at issue in this

litigation during the relevant time period.14 The Court dismissed LG Chem

America from each pending case; therefore, the pending motion to transfer only

encompasses Plaintiffs’ claims against LG Chem. The Court granted LG Chem

leave to file oppositions to the motions to transfer in those cases where it specially

appeared to oppose personal jurisdiction, which it has done.15 Plaintiffs replied to

LG Chem’s oppositions, now contending that the Court must transfer the case

pursuant to 28 U.S.C § 1631 because it does not have jurisdiction over LG Chem.16

The Court will first address LG Chem’s motions to dismiss.




11   ECF 46.
12   ECF 47.
13   ECF 67; ECF 70.
14   ECF 75.
15   See, e.g., ECF 77.
16   ECF 80.
             Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 9 of 24




II.         DISCUSSION

            A.    LG Chem’s Motions to Dismiss

            LG Chem filed its motions to dismiss for lack of personal jurisdiction against

Plaintiffs Durham, Norton, Newell, Johnson, and Todd on the same grounds as it

did in Davis, 2020 WL 5773462 (N.D. Ga. Sept. 28, 2020), aff’d, Nos. 20-13837 & 20-

13838, 2021 WL 981418 (11th Cir. Mar. 16, 2021).17 Specifically, LG Chem argues

that the Court cannot exercise personal jurisdiction over it because Georgia’s long-

arm statute does not reach these Plaintiffs’ claims.18 The Court agrees.

                  i.    Legal Standard

            “The plaintiff has the burden of establishing a prima facie case of personal

jurisdiction over a nonresident defendant.” Meier ex rel. Meier v. Sun Int’l Hotels,

Ltd., 288 F.3d 1264, 1268–69 (11th Cir. 2002) (citing Morris v. SSE, Inc., 843 F.2d 489,

492 (11th Cir. 1988)). The Supreme Court recognizes two types of personal

jurisdiction: general and specific. Bristol-Myers Squibb Co. v. Super. Ct. of Cal., San

Francisco Cnty., 137 S. Ct. 1773, 1779–80 (2017). “A court may assert general

jurisdiction over foreign (sister-state or foreign-country) corporations to hear any

and all claims against them when their affiliations with the State are so ‘continuous



17    ECF 49-1, at 14.
18    Id.
       Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 10 of 24




and systematic’ as to render them essentially at home in the forum State.” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (quoting Int’l Shoe

Co. v. Wash. Office of Unemployment Comp. & Placement, 326 U.S. 310, 317 (1945)). In

contrast, specific jurisdiction “depends on an affiliation between the forum and

the underlying controversy.” Goodyear Dunlop Tires, 564 U.S. at 919 (citation

omitted).

      Here, the Court need only consider whether specific jurisdiction exists. A

federal court sitting in diversity undertakes a two-step inquiry in determining

whether personal jurisdiction exists: the exercise of jurisdiction must (1) be

appropriate under the state long-arm statute and (2) not violate the Due Process

Clause of the Fourteenth Amendment to the United States Constitution. Diamond

Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1257–58 (11th Cir. 2010)

(quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009)). The

Georgia long-arm statute “imposes independent obligations that a plaintiff must

establish for the exercise of personal jurisdiction that are distinct from the

demands of procedural due process.” Diamond Crystal, 593 F.3d at 1259

(interpreting Innovative Clinical & Consulting Servs., LLC v. First Nat’l Bank of Ames,

Iowa, 279 Ga. 672 (2005)).
       Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 11 of 24




      To satisfy the Georgia long-arm statute, the plaintiff must show that

personal jurisdiction is permitted under one of the express statutory bases,

interpreted and applied literally. Diamond Crystal, 593 F.3d at 1259. Since the

Court’s application of the Georgia long-arm statute is governed by state law, the

Court “must interpret and apply Georgia’s long arm statute in the same way as

would the Georgia Supreme Court.” Id. at 1258. To satisfy the due process

requirement, the defendant must have “fair warning” that its activities in the

forum may subject it to jurisdiction. Burger King v. Rudzewicz, 471 U.S. 462, 472

(1985). The nonresident defendant must have “certain minimum contacts with

[the forum] such that the maintenance of the suit does not offend traditional

notions of fair play and substantial justice.” Helicopteros Nacionales de Colombia, S.A.

v. Hall, 466 U.S. 408, 414 (1984) (quoting Int’l Shoe Co., 326 U.S. at 316).

             ii.    Analysis

      Relevant here, the Georgia long-arm statute provides:

             A court of this state may exercise personal jurisdiction
             over any nonresident or his or her executor or
             administrator, as to a cause of action arising from any of
             the acts, omissions, ownership, use, or possession
             enumerated in this Code section, in the same manner as
             if he or she were a resident of this state, if in person or
             through an agent, he or she:

                    (1) Transacts any business within this state.
       Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 12 of 24




O.C.G.A. § 9-10-91. Accordingly, to satisfy this subsection, Plaintiffs must show

that (1) LG Chem transacted business within Georgia, and (2) their causes of action

arise out of such business transaction(s). See Diamond Crystal, 593 F.3d at 1264

(“Georgia’s long-arm statute permits jurisdiction where a plaintiff’s cause of action

‘arises out of’ a nonresident defendant’s ‘transact[ion] of any business within

[Georgia].’”) (quoting O.C.G.A. § 9-10-91(1)).

      Plaintiffs have neither alleged nor presented evidence that the LG Chem

batteries of the type used by Plaintiffs in their e-cigarette devices were

manufactured, sold, or even transported by LG Chem through Georgia. As with

the plaintiffs in the Davis case, they “have failed to show that LG Chem has

engaged in any transactions within Georgia that are related to the events at issue

in these actions.” 2020 WL 5773462, at *4. “Because the exercise of personal

jurisdiction is not appropriate under Georgia’s long-arm statute, it is unnecessary

to analyze whether the exercise of jurisdiction would be consistent with

procedural due process under the Fourteenth Amendment.” Empirical Regent, LLC

v. Sunny Design & Bus. Consulting, LLC, No. 1:19-CV-3253-MHC, 2020 WL 4557564,

at *12 (N.D. Ga. Feb. 25, 2020). Accordingly, the Court finds that LG Chem is not
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 13 of 24




subject to personal jurisdiction in the cases brought by Durham, Norton, Newell,

Johnson, and Todd.19

       B.     Plaintiffs’ Motion to Transfer

       In their motion to transfer and subsequent briefing, apart from their reply

to LG Chem’s opposition, Plaintiffs assert that transfer is proper under 28 U.S.C.

§ 1404(a) because it would be more convenient for the parties to litigate in the

states in which the explosions occurred. Now, however, since LG Chem America

has been dismissed from this suit, Plaintiffs argue that the Court must transfer

these cases to the proposed transferee districts pursuant to 28 U.S.C. § 1631

because the Court lacks jurisdiction over LG Chem.

       LG Chem opposes transfer, arguing that Plaintiffs have not, and cannot,

show that the transferee courts can exercise personal jurisdiction over LG Chem.20

LG Chem America opposed transfer on the same grounds before it was




19   Indeed, these Plaintiffs seemingly concede in their replies to LG Chem’s
     opposition to the motion to transfer that the Court lacks jurisdiction over LG
     Chem. See, e.g., ECF 80, at 8 (“Since this Court already determined jurisdiction
     is lacking over LG [Chem] in Georgia, and since Plaintiffs made allegations in
     their complaints that demonstrate the transferee court could obtain personal
     jurisdiction over LG [Chem], the only question this Court must decide is
     whether transfer is in the interest of justice.”).
20   ECF 77, at 9–10.
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 14 of 24




dismissed.21 Plaintiffs argue in response that this Court is not required to

determine a transferee court’s personal jurisdiction over Defendants and, indeed,

the transferee court is in a better position to make this determination.22 Plaintiffs

also argue, with respect to the cases brought by Plaintiffs Durham, Norton,

Newell, Johnson, and Todd, that the transferee courts have specific jurisdiction

over LG Chem.23

              i.     The Relevant Transfer Statutes

       The Court has power to transfer a civil case to another federal district court

pursuant to 28 U.S.C. §§ 1404(a), 1406(a), and 1631. Under § 1404(a), the permissive

transfer statute, the Court, “[f]or the convenience of parties and witnesses, in the

interest of justice,” may transfer a civil action “to any other district or division

where it might have been brought.” Under § 1406(a), if a case is filed “in the wrong

division or district” the Court may, “if it be in the interest of justice,” transfer “to

any district or division in which it could have been brought.” Finally, under § 1631,

if the Court finds “a want of jurisdiction” it “shall, if it is in the interest of justice,




21   ECF 46, at 8.
22   ECF 60, at 6.
23   ECF 80, at 13–15.
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 15 of 24




transfer such action or appeal to any other such court . . . in which the action or

appeal could have been brought at the time it was filed.”24

       Given the inconsistent arguments made in Plaintiffs’ opening brief and the

responses to LG Chem’s opposition, it is unclear to the Court which statute should

govern Plaintiffs’ omnibus motion.25 Importantly, however, under each relevant

statute the Court must find that (1) the proposed transferee court is a court where

the action “might” or “could” have been brought and (2) transfer is in the interest

of justice. As a threshold matter, therefore, the Court must determine whether the

proposed transferee courts are in districts where the cases could have been

brought in the first instance.




24   The fact that § 1631 provides for transfer “if it is in the interest of justice” means
     that it is not automatic or “mandatory,” as Plaintiffs suggest. ECF 80, at 4.
25   The Court notes, for example, that transfer under § 1631 might only be proper
     where the Court lacks subject matter jurisdiction, not personal jurisdiction.
     Brown v. Ford Motor Co., 347 F. Supp. 3d 1347, 1351 (N.D. Ga. 2018) (“While it
     is undisputed that § 1631 applies to permit transfer when there is a lack of
     subject-matter jurisdiction, courts are split as to whether § 1631 applies to
     permit transfer to cure a lack of personal jurisdiction. It is unclear in this circuit
     whether § 1631 would be applied to authorize the transfer to another court
     when personal, as opposed to subject-matter, jurisdiction is lacking.”)
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 16 of 24




              ii.       A Case “Might Have Been Brought” Only Where the Court
                        Can Exercise Personal Jurisdiction.

       Plaintiffs argue that nothing in 28 U.S.C. § 1404(a) explicitly requires a

district court to determine personal jurisdiction prior to transfer and, where the

interests of justice would be served, it would be better for the transferee court to

determine personal jurisdiction.26 With regard to their § 1631 argument, Plaintiffs

assert that the Court need not engage in an “in-depth” jurisdictional analysis

because it would be a waste of time,27 and, regardless, the proposed transferee

courts in the cases brought by Durham, Norton, Newell, Johnson, and Todd can

exercise specific personal jurisdiction over LG Chem.

       As to § 1404, it is well established that transferor courts must determine

whether the transferee court has personal jurisdiction over defendants prior to

transfer. “[C]ourts are uniform in requiring that the transferee have personal

jurisdiction over the defendant and constitute a proper venue.” 15 Arthur R.

Miller, FED. PRACTICE AND PROCEDURE § 3845 (4th ed. 2020). See also BRS, Inc. v.

Volume Shoe Corp., No. C81-1281A, 1982 WL 52210, at *8 (N.D. Ga. June 28, 1982)

(“Transfer is statutorily limited, however, to those judicial districts in which the




26   ECF 60, at 2, 5.
27   ECF 80, at 12–14.
       Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 17 of 24




claim originally could have been brought. More specifically, all defendants in a

transferred case must be amenable to service of process in the transferee district,

and venue in that district must properly lie as to all of them.”); Leroy v. Great W.

United Corp., 443 U.S. 173, 180 (1979) (“The question of personal jurisdiction, which

goes to the court’s power to exercise control over the parties, is typically decided

in advance of venue, which is primarily a matter of choosing a convenient

forum.”); Ruddock v. Liquid Transp. Corp., No. 1:17-CV-4805-SCJ, 2018 WL 6920675,

at *2 (N.D. Ga. June 25, 2018) (“Generally, jurisdiction issues must be settled before

considering appropriate venues.”).

      The Supreme Court settled this question in Hoffman v. Blaski, 363 U.S. 335,

342 (1960), when it held that “might have been brought” means at “the time of

bringing the action,” and, therefore, § 1404(a) does not permit transfer to a forum

that, after filing, gains personal jurisdiction over the defendants through consent

or by the defendants becoming citizens of that forum. Id. at 337–43. The

assumption in Blaski was that personal jurisdiction, like venue, must be established

before transfer pursuant to §1404(a). See also Magnacoustics, Inc. v. Resonance Tech.

Co., 132 F.3d 49, at *1 (Fed. Cir. 1997) (“As explicitly set forth in the statute, the

transferee forum must be one in which the action might have been brought,

meaning that both venue and jurisdiction must be proper there. Furthermore, as
       Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 18 of 24




firmly established by judicial decisions, in an action involving multiple defendants

venue and jurisdiction requirements must be met as to each defendant.”) (citation

omitted); Anstalt v. Bacardi & Co., Ltd., No. 1:17-CV-21505-UU, 2017 WL 5634954,

at *5 (S.D. Fla. June 26, 2017) (“[C]ourts almost unanimously hold that a party

seeking to transfer a case under 28 U.S.C. § 1404(a) must demonstrate that the

transferee court has subject matter jurisdiction, that venue is proper and that there

is personal jurisdiction in the transferee forum over each defendant in a given

action.”) (emphasis in original) (collecting cases).

      The Court sees no reason to depart from Blaski in interpreting §§ 1406(a) and

1631 either. See, e.g., Arthur R. Miller, 15 FED. PRACTICE AND PROCEDURE § 3827

(4th ed.) (“If the court decides to transfer under Section 1406(a), it must send the

case ‘to any district or division in which it could have been brought.’ The court to

which the case is transferred must be one in which venue would have been proper

and that could exercise personal jurisdiction over the defendant had the action

been commenced there.”). Under the relevant transfer statutes, a case “might” or

“could” have been brought only in a district where the court can exercise personal

jurisdiction over the defendants. As a result, determining personal jurisdiction in

the transferee court is a threshold issue in any transfer analysis.
       Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 19 of 24




      In support of their argument that the Court need not determine personal

jurisdiction, Plaintiffs cite Petroleum Financial Corp v. Stone, 116 F. Supp. 426, 429

(S.D.N.Y. 1953), in which the district court allowed, but expressed “serious

doubts” about, transfer to another district before the transferor court itself

obtained personal jurisdiction over the defendants through service of process.

Petroleum Financial Corp did not discuss, as Plaintiffs suggest, whether a district

court may transfer a case without determining the transferee court’s jurisdiction.

Indeed, it was clear that the defendants there, citizens of Texas, were subject to the

personal jurisdiction of the proposed transferee court, the Southern District of

Texas. Id.

      Plaintiffs also cite Brownstein v. New York University Medical Center, No. CIV.

A. 94-907, 1994 WL 669620, at *9 (D.N.J. Nov. 22, 1994), where the district court

found that the movants made a prima facie showing that the proposed transferee

court could exercise personal jurisdiction over the defendants, but noted that the

transferee court could conduct a more intensive personal jurisdiction analysis if

the defendants moved to dismiss after transfer. The Brownstein court cited Hayman

Cash Register Co. v. Sarokin, 669 F.2d 162, 166 (3d Cir. 1982) for the proposition that

a court should be cautious in determining personal jurisdiction because the Third

Circuit interpreted Blaski to only allow a transferee court to determine personal
       Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 20 of 24




jurisdiction if the transferor court did not address it in the first instance. Brownstein

and Sarokin do not stand for the proposition offered by Plaintiffs, that a court may

transfer a case without first determining jurisdiction, but instead recognize that

Blaski does not permit a transferee court to re-examine personal jurisdiction if it

would otherwise be precluded from doing so under the law of the case doctrine or

res judicata. Sarokin, 669 F.2d at 166–67.

      The Court is also unpersuaded by the other cases cited by Plaintiffs, which

involved “gray areas” of personal jurisdiction that could be addressed at a later

time. Jennings v. Entre Computer Ctrs., Inc., 660 F. Supp. 712, 716 (D. Me. 1987)

(“[A]ssum[ing], without deciding,” that the case could have been brought in

transferee district where transferee court had personal jurisdiction over some

defendants and the relevant long-arm statute included an “ends of justice”

analysis best employed by the transferee court); Trask v. Serv. Merch. Co., 135 F.R.D.

17, 21 (D. Mass. 1991) (leaving issues of personal jurisdiction that “may arise” to

transferee court).

             iii.    Jurisdictional Discovery Is Unwarranted.

      Plaintiffs argue that the Court should permit jurisdictional discovery so that

they can supplement their arguments with facts that show the proposed transferee
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 21 of 24




courts have personal jurisdiction over LG Chem.28 But, as discussed below,

Plaintiffs have not alleged a basis for the transferee court’s jurisdiction. “The

purpose of jurisdictional discovery is to ascertain the truth of the allegations or

facts underlying the assertion of personal jurisdiction. It is not a vehicle for a

‘fishing expedition in hopes that discovery will sustain the exercise of personal

jurisdiction.’” Atlantis Hydroponics, Inc. v. Int’l Growers Supply, Inc., 915 F. Supp. 2d

1365, 1380 (N.D. Ga. 2013) (quoting Parker v. Brush Wellman, Inc., 377 F. Supp. 2d

1290, 1305 (N.D. Ga. 2005)). Since there are no allegations underlying Plaintiffs’

assertion of personal jurisdiction in the transferee districts, there are no facts to be

verified through discovery, and the Court will not permit Plaintiffs to go on a

fishing expedition to find a basis for jurisdiction. Plaintiffs’ request for

jurisdictional discovery is denied.

              iv.     Plaintiffs Have Failed to Show that the Transferee Courts
                      Have Personal Jurisdiction over LG Chem.

       Simply put, it is Plaintiffs’ burden to show that the transferee courts can

exercise personal jurisdiction over LG Chem, and they have utterly failed to carry

this burden. Plaintiffs failed to present any evidence or even make factual

allegations showing that the various transferee courts can exercise personal



28   ECF 47, at 16.
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 22 of 24




jurisdiction over LG Chem. This is not an exaggeration; the basis of Plaintiffs’

argument is that the Court need not determine personal jurisdiction in the

proposed transferee courts, and therefore they did not need to set forth any facts

in support of such jurisdiction. Instead, Plaintiffs rely entirely on the convenience

factors set forth in § 1404,29 the assertion that the transferee courts are better suited

to consider personal jurisdiction,30 and the purported impropriety of LG Chem

filing an opposition to their motion to transfer (despite the Court having granted

LG Chem leave to do so).31

       In their most recent filings, Plaintiffs assert, without any factual basis, that

LG Chem placed the subject batteries into the stream of commerce with knowledge

that the batteries would end up in each of the proposed transferee jurisdictions.32

Disregarding that Plaintiffs improperly raised this new argument in their reply

brief, this assertion is insufficient to save Plaintiffs’ motion. Riechmann v. Fla. Dep’t

of Corr., 940 F.3d 559, 579 (11th Cir. 2019), cert. denied, 141 S. Ct. 1088 (2021)

(“[Arguments raised for the first time in a reply brief are not properly before a


29   ECF 43, at 15–22.
30   ECF 67; ECF 80, at 12–14.
31   ECF 80, at 3.
32   ECF 80, at 12–14. Whether this argument applies to all Plaintiffs or just for
     Plaintiffs Durham, Norton, Newell, Johnson, and Todd, is unclear.
        Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 23 of 24




reviewing court.”) (internal citations omitted). The Court cannot find that the

proposed transferee courts can exercise personal jurisdiction over LG Chem, and

are therefore courts where the cases “could” or “might” have been brought, when

there is no factual basis for such a finding.33 Plaintiffs’ motion to transfer is denied.




33   The closest Plaintiffs come to supporting a claim of personal jurisdiction in a
     transferee court is for Plaintiff Newell in the Northern District of Ohio.
     Plaintiffs cited an Ohio Supreme Court decision affirming a finding of personal
     jurisdiction over LG Chem in a similar case. ECF 80, at 13; ECF 80-2. The Ohio
     court did not find general jurisdiction over LG Chem, however, and Plaintiffs
     have not shown how the Ohio case would apply Newell’s specific facts.
       Case 1:20-cv-02522-SDG Document 75 Filed 04/22/21 Page 24 of 24




III.   CONCLUSION

       LG Chem’s motions to dismiss for lack of personal jurisdiction against

Plaintiffs Durham, Norton, Newell, Johnson, and Todd are GRANTED. Plaintiffs’

omnibus motion to transfer is DENIED. The Clerk is DIRECTED to CLOSE the

following cases: Norton v. LG Chem, Ltd., 1:20-cv-02263-SDG; Newell v. LG Chem,

Ltd., 1:20-cv-02631-SDG; Durham v. LG Chem, Ltd., 1:20-cv-02737-SDG; Johnson v.

LG Chem, Ltd., 1:20-cv-03230-SDG; Todd v. LG Chem, Ltd., 1:20-cv-02738-SDG. The

Clerk is DIRECTED to ADMINISTRATIVELY CLOSE the following cases until

LG Chem is properly served: Bradford v. LG Chem, Ltd., 1:20-cv-02522-SDG; Fatino

v LG Chem, Ltd., 1:20-cv-01294-SDG; Kurtz v. LG Chem, Ltd., 1:20-cv-02523-SDG;

Lorentson v. LG Chem, Ltd., 1:20-cv-01292-SDG; Roach v LG Chem, Ltd., 1:20-cv-

01277-SDG; Shular v LG Chem, Ltd., 1:20-cv-01293-SDG; Bishop v. LG Chem, Ltd.,

1:20-cv-03253-SDG; Milan v. LG Chem, Ltd., 1:20-cv-03286-SDG.

       SO ORDERED this the 22nd day of April 2021.


                                                  Steven D. Grimberg
                                            United States District Court Judge
